Citation Nr: 0816538	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to a compensable rating for 
bilateral hearing loss.


FINDING OF FACT

The competent medical evidence reflects that the veteran had 
level II hearing in the right ear and level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1983, service connection for bilateral hearing loss 
was granted and evaluated as noncompensably disabling.  That 
rating remains in effect.  In July 2005, the veteran filed a 
new claim, seeking an increased rating for his bilateral 
hearing loss.  He asserts that his bilateral hearing loss has 
worsened and that he warrants a compensable rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate for 
an increased rating claim in such a case, however, when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (non compensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 
6110.  The evaluation of hearing impairment applies a rather 
structured formula, which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

The veteran received a VA examination in September 2005.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
65
80
LEFT
0
0
20
55
60

The puretone threshold average was 44 in the right ear and 34 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 96 
percent in the left ear.  These audiologic results produce a 
numeric designation of II for the right ear and I for the 
left ear.  When these numeric designations are applied to the 
rating criteria, the result is a zero percent rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (2007).

A letter from Dr. D.C. dated September 2005, stated that the 
veteran received hearing testing in his office in August 
2005.  The doctor stated that audiological findings revealed 
normal to severe noise induced sensory-neural hearing loss in 
both ears.  He stated that scores on the Maryland CNC word 
list were 92% in the right ear and 92% in the left ear.  The 
examiner includes a graphic representation of the veteran's 
hearing loss, which does not include readings at 3000 Hz.  
However, a review of the audiologist's graph produces numbers 
that are similar to the VA examiner's findings noted above. 

While the veteran may feel that his hearing has deteriorated 
the findings of the trained medical professionals using 
calibrated testing equipment provides the most probative 
evidence as to the extent of his hearing loss.  The medical 
personnel use the testing equipment under the controlled 
conditions of a sound proof booth and while the veteran, as a 
lay witness, may feel that there should be other testing 
procedures, the Board defers to the medical professionals in 
determining how to do medical tests.  Moreover, the rating 
schedule is geared to this sort of testing procedure.  
Applying the test results to the rating criteria, the 
veteran's hearing loss does not warrant a compensable rating.  
See generally, Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

The Board is also cognizant of the representative's 
assertions that another VA examination is needed.  While the 
Board acknowledges that the last VA examination was conducted 
in 2005, it also points out that there is no competent 
evidence of record indicating that the veteran's hearing loss 
has increased in severity.  Both the VA and non-VA evidence 
confirms that the criteria for a higher evaluation have not 
been met.  The 2005 audiologist referenced the veteran's ear 
disease examination report which noted that the veteran's 
current employment, social, and daily activity functioning 
should not be adversely affected by the disabilities.  Also, 
the veteran's non-VA medical evidence considered his 
difficulty with normal conversation and environmental sounds, 
and noted that the veteran's CNC speech scores were 92 
percent bilaterally.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hearing loss 
since he was last examined.  38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 VA examination report is thorough and supported by 
the other medical evidence of record.  The examination in 
this case is adequate upon which to base a decision.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b).

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2005, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of August 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

While the veteran did not receive appropriate Vazquez notice, 
the Board finds that the veteran was not prejudiced by this 
lack of notice, as the determination for bilateral hearing 
loss is mechanically determined.  Hearing loss requires 
numerical calculations to determine eligibility.  As 
discussed above, the VA examination adequately determined the 
veteran's level of hearing loss and the hearing impairment 
percentage was calculated using Diagnostic Code 6100.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as zero percent disabling, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


